 DECISIONS OF NATIONAL LABOR RELATIONS BOARDNorway Printing Pressmen and Assistants Union,Local 663, International Printing and GraphicCommunications Union, AFL-CIO and NorwayGravure and Tri-Cities Local 382, Graphic ArtsInternational Union, AFL-CIONorway Gravure and Tri-Cities Local 382, GraphicArts International Union, AFL-CIO, Petitioner.Cases 30-CD-92 and 30-UC-170September 30, 1981DECISION, DETERMINATION OFDISPUTE, AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing a charge filed by Norway Gravure, hereincalled the Employer, alleging that Norway Print-ing Pressmen and Assistants Union, Local 663, In-ternational Printing and Graphic CommunicationsUnion, AFL-CIO, herein called Local 663, hadviolated Section 8(b)(4)(D) of the Act, by engagingin certain proscribed activity with an object offorcing or requiring the Employer to assign certainwork to employees represented by it rather than toemployees represented by Tri-Cities Local 382,Graphic Arts International Union, AFL-CIO,herein called Local 382.'Pursuant to notice, a hearing was held beforeHearing Officer Paul Bosanac on January 23 andFebruary 3 and 4, 1981. All parties appeared andwere afforded full opportunity to be heard, to ex-amine and cross-examine witnesses, and to adduceevidence bearing on the issues.2Thereafter, theEmployer, Local 382, and Local 663 filed briefs.The 10(k) proceeding was consolidated for hearing with the petitionfor unit clarification filed by Local 382. Local 382 contends that the pres-ent dispute concerns to which bargaining unit certain operations belong.The petition here seeks, in effect, to have certain work on particularequipment assigned to employees represented by Local 382. Such an at-tempt is not an appropriate subject for a petition for clarification. It is notthe Board's responsibility in representation proceedings to decide wheth-er employees in the bargaining unit are entitled to do any particularwork. See Local No. 289, Graphic Arts International Union. AFL-CIO(The Detroit News), 246 NLRB 981 (1979); Pacific Telephone and Tele-graph Company, 237 NLRB 1470 (1978); The Gas Service Company. 140NLRB 445, 447 (1963). We shall dismiss the petition.I On April 13, 1981, the General Counsel filed a motion to abate pro-ceedings, and/or consolidate cases. The General Counsel stated, interalia, that complaint had issued alleging that the Employer had madework assignments for discriminatory reasons in violation of Sec. 8(a)(3)and (I) of the Act. Thereafter, the Employer and Local 382 filed opposi-tions to the General Counsel's motion.On August 24, 1981, the General Counsel filed a request to withdrawthe motion to abate proceedings and/or consolidate cases. The GeneralCounsel states that the outstanding unfair labor practices have been re-solved and that the parties have expressly agreed that they desire theBoard to resolve the issues in Cases 30-CD-92 and 30-lJC-170. Accord-ingly, we grant the General Counsel's request to withdraw the motion toabate and/or consolidate cases.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.Upon the entire record in this proceeding, theBoard makes the following findings:I. THE BUSINESS OF THE EMPLOYERThe parties stipulated, and we find, that the Em-ployer, a Wisconsin corporation with a place ofbusiness in Norway, Michigan, is engaged in themanufacture and nonretail sales and distribution oflabels. During the past year, the Employer soldand shipped products, goods, and materials valuedin excess of $50,000 from its Norway, Michigan, fa-cility directly to points located outside the State.The parties also stipulated, and we find, that theEmployer is engaged in commerce within themeaning of Section 2(6) and (7) of the Act and itwill effectuate the purposes of the Act to assert ju-risdiction herein.II. THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that Local663 and Local 382 are labor organizations withinthe meaning of Section 2(5) of the Act.A. Background and Facts of the DisputeNorway Gravure is engaged in the business ofmanufacturing and selling labels at its facility inNorway, Michigan. Until May 1980, the labelswere printed in sheets or rolls on the press ma-chines, carried to a separate machine where theywere cut into individual labels, and finally put intoa third machine which sealed and wrapped thelabels. Employees represented by Local 663 han-dled the press machines and employees representedby Local 382 operated the sealer and wrappers.The intermediate step, the cutting machine, wasperformed by employees represented by eachLocal.In May 1980, the Employer purchased the"Chambon" in-line cutting machine. The Chambon,a relatively new technological development, ispowered by the printing press machine and makesit possible to consolidate the functions of printingand cutting. To facilitate the in-line process, theEmployer set up the UE-6 sealing and wrappingmachine in the pressroom next to the Chambon.The Employer assigned all the work on the newintegrated process to employees represented byLocal 663. Subsequently, Local 382 filed griev-258 NLRB No. 60438 NORWAY PRESSMAN LOCAL 663ances, deemed untimely by the Employer, assertingjurisdiction over the Chambon and related devices.On or about November 16, 1980, the president ofLocal 663 sent a letter to the Employer indicatingthat Local 663 had authorized a strike if the Em-ployer reassigned the work.B. The Work in DisputeThe work in dispute involves the operation ofthe Chambon machine and ancillary equipment atthe Employer's facility in Norway, Michigan.C. The Contentions of the PartiesThe Employer and Local 663 contend that be-cause of the technological integration of functionsmade possible by the Chambon, the complete in-line process can best be performed by employeesrepresented by Local 663 who have the ability tooperate each machine. Specifically, the Employerargues that because the Chambon dramatically in-creases production potential, a team of employees,all of whom are experienced on each machine,must rotate among the different machines in orderto alleviate the fatigue which results from oneworker's sole operation of the press machine.Local 382 takes the position that the work on theChambon and UE-6 machine could be performedby employees represented by it. It contends thatthe UE-6 sealing and wrapping functions were tra-ditionally performed by such employees.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of this dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonablecause to believe that Section 8(b)(4)(D) has beenviolated and that the parties have not agreed upona method for the voluntary adjustment of the dis-pute. It is clear that both Unions are disputing theassignment of the work on the Chambon and asso-ciated devices. The president of Local 663 indicat-ed to the Employer that a strike had been author-ized if the work was taken away from employeesrepresented by it. Local 382 filed grievances, alleg-ing the machines were within its jurisdiction.On the basis of the entire record, we concludethat there is reasonable cause to believe that a vio-lation of Section 8(b)(4)(D) has occurred. Further,there is no evidence that the parties have anagreed-upon method for the voluntary adjustmentof the dispute. Accordingly, we find that this dis-pute is properly before the Board for determina-tion.E. Merits of the DisputeSection 10(k) of the Act requires the Board tomake an affirmative award of disputed work aftergiving due consideration to various factors.3TheBoard has held that its determination in a jurisdic-tional dispute is an act of judgment based on com-monsense and experience reached by balancingthose factors involved in a particular case.4The following factors are relevant in making thedetermination of the dispute before us:1. Collective-bargaining agreementsThe Employer has collective-bargaining agree-ments with both Local 663 and Local 382.5Thesecontracts are both in evidence but we find thatthey are not useful in making our determination.Neither contract specifically mentions the Cham-bon. While Local 382's contract refers to "wrap-ping machine operators," Local 663's contract in-cludes printing presses and "associated devices."Thus, the collective-bargaining agreements favorneither Local 663 nor Local 382 in this dispute.2. Company and industry practiceAs the Chambon is a technological innovation,and is not yet widely used, there is little availableevidence concerning an industry practice of allo-cating work on the in-line process.6Gerald Cart-wright, representative for Local 663's International,testified that the in-line process for the milk cartonindustry is generally handled exclusively by press-men.Past company practice had been to generallyassign cutting and finishing work to employees rep-resented by Local 382. However, this is not deter-minative because employees represented by Local663 have also performed some of the postpress ma-chine work in the past.3. Relative skills and efficiency of operationThe record indicates that a team of employees isneeded to operate the total in-line process. The in-line process consists primarily of the operation of'N. L.R.B. v. Radio d Television Broadcast Engineers Union. Local 1212.International Brotherhood of Electrical Workers. AFL-CIO (ColumbiaBroadcasting System], 364 U.S. 573 (1961).' International Association of Machinists, Lodge No. 1743. AFL-CIO (J.A. Jones Construction Company), 135 NLRB 1402 (1962).5 For reasons unrelated to the present case, there has been a disputebetween the Employer and Local 382 concerning whether a collective-bargaining agreement between them currently exists. However, the juris-diction clause of the old agreement and the disputed agreement are sub-stantially identical.Cf. International Union of Operaring Engineers. Local 8 and/or 399.AFL-CIO (Pabst Brewing Company). 238 NLRB 1302, 1304 (1978) (con-tractual provision and past practice regarding assignment of tasks in-volved in old method of water purification irrelevant to assignment ofdifferent tasks required for a new method)439 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe printing press, the Chambon, and the UE-6.Employees represented by Local 663 have the req-uisite skills to handle all the machines; Local 382members would have to go through a lengthytraining procedure to learn to operate the Cham-bon and the printing press.It appears that optimum efficiency results fromthe integration of all three functions (printing, cut-ting, and wrapping). It is necessary for the employ-ees on the in-line process to be skilled in all thefunctions. For example, the Chambon operatormight make adjustments which would affect theprinting of the labels. In addition, each employeealso needs to be skilled on each machine becauseefficient operation requires rotation of employeesfrom position to position. This is necessary becauseof the so-called "fatigue factor." The introductionof the Chambon has increased the Employer's pro-duction potential; it now appears that if one em-ployee works only the printing press he willbecome fatigued by this dramatically increased pro-duction. Thus, the employees need to move peri-odically throughout the shift from one position toanother on the in-line process. It is apparent thatthis rotation requires each member of the team tospend some time on the printing press. Only em-ployees represented by Local 663 are capable ofoperating both the press and the other machines.4. Employer assignment and practiceRobert Rodemich, vice president and generalmanager of Norway Gravure, testified that theChambon has been operated approximately seventimes since its purchase. The Employer has utilizedemployees represented by Local 663 to handle thein-line process each time. The Employer is satisfiedwith the results of its assignment. Thus, employerassignment and practice clearly weigh in favor ofawarding the work in dispute to employees repre-sented by Local 663.ConclusionUpon the record as a whole, and after full con-sideration of all relevant factors involved, we con-clude that employees who are represented byLocal 663 are entitled to perform the work in dis-pute. We reach this conclusion relying on employ-ee skills, economy and efficiency of operation, andemployer assignment and practice. In making thisdetermination, we are awarding the work in ques-tion to employees who are represented by Local663, but not to that Union or its members. Thepresent determination is limited to the particularcontroversy which gave rise to this proceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis ofthe foregoing findings and the entire record in thisproceeding, the National Labor Relations Boardmakes the following Determination of Dispute:Employees of Norway Gravure, who are repre-sented by Norway Printing Pressmen and Assis-tants Union, Local 663, International Printing andGraphic Communications Union, AFL-CIO, areentitled to operate the Chambon and ancillaryequipment at the Employer's facility in Norway,Michigan.ORDERIt is hereby ordered that the petition for clarifi-cation filed in Case 30-UC-170 herein be, and ithereby is, dismissed.440